Name: Commission Regulation (EU) 2019/414 of 14 March 2019 implementing Regulation (EC) No 1177/2003 of the European Parliament and of the Council concerning Community statistics on income and living conditions (EU-SILC) as regards the 2020 list of target secondary variables on over-indebtedness, consumption and wealth as well as labour (Text with EEA relevance.)
 Type: Regulation
 Subject Matter: social affairs;  economic analysis;  national accounts;  financial institutions and credit;  consumption;  information technology and data processing;  social framework;  demography and population
 Date Published: nan

 15.3.2019 EN Official Journal of the European Union L 73/105 COMMISSION REGULATION (EU) 2019/414 of 14 March 2019 implementing Regulation (EC) No 1177/2003 of the European Parliament and of the Council concerning Community statistics on income and living conditions (EU-SILC) as regards the 2020 list of target secondary variables on over-indebtedness, consumption and wealth as well as labour (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1177/2003 of the European Parliament and of the Council of 16 June 2003 concerning Community statistics on income and living conditions (EU-SILC) (1), and in particular Article 15(2)(f) thereof, Whereas: (1) Regulation (EC) No 1177/2003 established a common framework for the systematic production of European statistics on income and living conditions, in order to ensure that comparable and up-to-date cross-sectional and longitudinal data on income and on the level and composition of poverty and social exclusion are available at national and Union level. (2) Pursuant to Article 15(2)(f) of Regulation (EC) No 1177/2003, implementing measures are to be adopted each year to specify the target secondary areas and variables to be included in the cross-sectional component of EU-SILC that year. Implementing measures specifying the target secondary variables and their identifiers for the 2020 module on over-indebtedness, consumption and wealth as well as labour should therefore be adopted. (3) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 The list of target secondary variables and identifiers for the 2020 module on over-indebtedness, consumption and wealth as well as labour, part of the cross-sectional component of EU-SILC, shall be as set out in the Annex. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 March 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 165, 3.7.2003, p. 1. ANNEX The target secondary variables and identifiers for the 2020 module on over-indebtedness, consumption and wealth as well as labour  part of the cross-sectional component of European Union Statistics on Income and Living Conditions (EU-SILC)  shall be as follows: 1. Units Selected information on labour shall be provided for all current household members or, if applicable, for all selected respondents aged 16 and over. Information on over-indebtedness, consumption and wealth applies at household level and refers to the household as a whole. 2. Mode of data collection For variables that apply at individual level, the mode of data collection is a personal interview with all current household members or, if applicable, with all selected respondents aged 16 and over. For variables that apply at household level, the mode of data collection is a personal interview with the household respondent. Proxy interviews are allowed as an exception for persons temporarily absent or incapacitated. Data can be obtained from registers. 3. Reference period The target variables relate to different types of reference periods:  Current reference period for over-indebtedness variables except for two variables on Arrears on non-housing bills and Amount due last month on loans (excluding mortgages on purchase of main residence).  Past 12 months for variable Arrears on non-housing bills.  Last month for variable Amount due last month on loans (excluding mortgages on purchase of main residence).  Last month for the consumption variables.  Current reference period for the wealth variables.  Current reference period for the labour variable Public/private employment sector.  Income reference period for the labour variable Months with any work.  Period of unemployment during the income reference period for the labour variable Registration of unemployment. 4. Data transmission The target secondary variables shall be sent to the Commission (Eurostat) in the household data file (H-file) and in the personal data file (P-file) after the target primary variables. Testing module 2020 Over-indebtedness, consumption and wealth as well as labour Variable name Code Target variable Over-indebtedness HI020 Arrears on non-housing bills 1 Yes, once 2 Yes, twice or more 3 No HI020_F 1 Filled  1 Missing  2 N/A (no non-housing bills)  7 N/A (HB010  2020) HI090 Number of loans (excluding mortgages on purchase of main residence) Number (2 digits) 00-99 HI090_F 1 Filled  1 Missing  7 N/A (HB010  2020) HI100 1-selected, 2- not selected Purpose of loans (excluding mortgages on purchase of main residence) HI100_01 1, 2 Property (incl. household furniture, appliances and interior decoration) HI100_02 1, 2 Car, motorcycle, caravan, van, bike or other means of transport HI100_03 1, 2 Holidays HI100_04 1, 2 Healthcare HI100_05 1, 2 Education HI100_06 1, 2 To cover daily living expenses HI100_07 1, 2 Personal loan to finance own business HI100_08 1, 2 To refinance loan HI100_09 1, 2 Other (not listed above) HI100_F 1 Filled  1 Missing  2 N/A (number of loans = 0)  7 N/A (HB010  2020) HI110 1-selected, 2- not selected Source of loans (excluding mortgages on purchase of main residence) HI110_01 1, 2 Bank or other financial institution (e.g. credit union, microcredit provider) HI110_02 1, 2 Payday loan company or pawnbroker/cash converter HI110_03 1, 2 Private sources (e.g. family, friends) HI110_04 1, 2 Other HI110_F 1 Filled  1 Missing  2 N/A (number of loans = 0)  7 N/A (HB010  2020) HI120 Amount due last month on loans (excluding mortgages on purchase of main residence) 0-99999999 (amount) HI120_F 1 Filled  1 Missing  2 N/A (number of loans = 0)  7 N/A (HB010  2020) Consumption HC010 Food at home 0-999999 (amount) HC010_F 1 Filled  1 Missing  7 N/A(HB010  2020) HC020 Food or drink outside home 0-999999 (amount) HC020_F 1 Filled  1 Missing  2 N/A (no food outside home)  7 N/A(HB010  2020) HC030 Public transport 0-999999 (amount) HC030_F 1 Filled  1 Missing  2 N/A (no public transport used)  7 N/A(HB010  2020) HC040 Private transport 1-999999 (amount) HC040_F 1 Filled  1 Missing  2 N/A (no private transport used)  7 N/A(HB010  2020) HC050 Savings (in a typical month) 1 Household puts money aside 2 Household needs to draw on savings 3 Household needs to borrow money 4 Household neither puts money aside nor needs to draw on savings or borrow HC050_F 1 Filled  1 Missing  7 N/A(HB010  2020) Wealth HV010 Value of main residence 1-99999999999 (amount) HV010_F 1 Filled  1 Missing  2 N/A (not an owner)  7 N/A (HB010  2020) HV070 Total left to repay for the mortgage on main residence (OPTIONAL) 1-99999999999 (amount) HV070_F 1 Filled  1 Missing  2 N/A (no mortgage)  7 N/A (HB010  2020) HV020 Possession of real estate other than main residence 1 Yes 2 No HV020_F 1 Filled  1 Missing  7 N/A (HB010  2020) HV080 Ability to maintain the same standard of living using savings 1 < 3 months 2 3-6 months 3 6-12 months 4 > 12 months HV080_F 1 Filled  1 Missing  7 N/A (HB010  2020) Labour PL230 Public/private employment sector 1 Public 2 Private 3 Mixed PL230_F 1 Filled  1 Missing  2 N/A (PL031  1,2)  3 Non-selected respondent  7 N/A (PB010  2020) PL250 Months with any work 0-12 Number of months PL250_F 1 Filled  1 Missing  3 Non-selected respondent  7 N/A (PB010  2020) PL280 Registration of unemployment 1 Unemployed and registered for the whole period 2 Unemployed and registered for part of the period 3 Unemployed and not registered at all PL280_F 1 Filled  1 Missing  2 N/A (PL211  5)  3 Non-selected respondent  7 N/A (PB010  2020)